 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.27 Page 1 of 42




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

LORI LYNN HEETHUIS,

       Plaintiff,
                                                Case No. 1:19-cv-00940
-vs-
                                                HON: PAUL L. MALONEY
COUNTY OF MUSKEGON; and,
RYAN BOIKE, Individually,

     Defendants.
__________________________________________________________________/

DREW, COOPER & ANDING                    ROSATI, SCHULTZ, JOPPICH &
STEPHEN R. DREW (24323)                  AMTSBUECHLER PC
ADAM C. STURDIVANT (P72285)              LAURA S. AMTSBUECHLER
Attorneys for Plaintiff                  (P36972)
80 Ottawa Avenue, NW, Suite 200          LAURA BAILEY BROWN (P79742)
Grand Rapids, MI 49503                   Attorneys for Defendants
(616) 454-8300                           27555 Executive Drive, Suite 250
sdrew@dca-lawyers.com                    Farmington Hills, MI 48331
asturdivant@dca-lawyers.com              (248) 489-4100
                                         lamtsbuechler@rsjalaw.com
                                         lbrown@rsjalaw.com

__________________________________________________________________/

                DEFENDANTS’ ANSWER, AFFIRMATIVE
            DEFENSES, AND RELIANCE UPON JURY DEMAND

       Defendants, through their attorneys, ROSATI SCHULTZ JOPPICH &

AMTSBUECHLER, PC, submit the following in answer to Plaintiff’s Complaint:

                             JURISDICTION


                                     1
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.28 Page 2 of 42




      1.     This is an action to enforce civil rights arising out of Plaintiff’s

employment relationship with Defendant County of Muskegon pursuant to Title VII

of the 1964 Civil Rights Act, as amended, 42 U.S.C. 2000e et seq., Title I of the

Civil Rights Act of 1991, 42 U.S.C. § 1988, and 42 U.S.C. § 1983. The jurisdiction

of the Court is invoked pursuant to 42 U.S.C. § 2000e-5(f), 28 U.S.C. §§ 2201 and

2202, 28 U.S.C. §1343; and 28 U.S.C. §1367 (supplemental jurisdiction). This is an

action seeking declaratory and injunctive relief and money damages against

Defendant County of Muskegon and Defendant Ryan Boike for purposeful

discrimination and violations of Plaintiff’s civil rights.

      ANSWER: In answer to paragraph 1, Defendants deny violating Plaintiff’s

civil rights or otherwise discriminating against her, and also deny that Plaintiff has

any viable claims against Defendants for the reason that these allegations are untrue.

In further answer, Defendants neither admit nor deny any remaining allegations of

the paragraph for lack of knowledge or information sufficient upon which to form a

belief as to the truth of the allegations and thereby leave Plaintiff to her proofs.

      2.     The unlawful and discriminatory employment practices alleged in this

complaint occurred within the Western District of the State of Michigan. Venue is

proper therein pursuant to 28 U.S.C. § 1391.

      ANSWER: In answer to paragraph 2, Defendants deny violating Plaintiff’s

civil rights or otherwise discriminating against her, and also deny that Plaintiff has


                                           2
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.29 Page 3 of 42




any viable claims against Defendants for the reason that these allegations are untrue.

In further answer, Defendants do not contest venue.

      3.     The Equal Employment Opportunity Commission (EEOC) issued a

Notice of Right to Sue regarding the aforementioned claims (EEOC Charge No. 471-

2019-04028). A copy is attached as Exhibit 1. Equitable and other relief are also

sought under the aforementioned statutory provisions.

      ANSWER: In answer to paragraph 3, Defendants state that the Notice of

Right to Sue attached to the Complaint as Exhibit 1 speaks for itself. In further

answer, Defendants affirmatively deny that Plaintiff has any viable claims against

Defendants for the reason that these allegations are untrue.

                                       PARTIES

      4.     Plaintiff realleges and incorporates by reference the allegations

contained in the previous paragraphs.

      ANSWER: In answer to paragraph 4, Defendants hereby incorporate by

reference each and every answer to Paragraphs 1-3 above, as though fully set forth

herein.

      5.     Plaintiff, Lori Lynn Heethuis, formerly Lori Lynn Johnson, (hereinafter

“plaintiff”) is a citizen of the United States, a resident of the State of Michigan within

the Western District of Michigan, and was at all relevant times an employee of the




                                            3
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.30 Page 4 of 42




Defendant County of Muskegon as a Deputy Corrections Officer for the Muskegon

County Sheriff’s Office and Muskegon County Jail.

      ANSWER: In answer to paragraph 5, Defendants admit that Plaintiff is a

former employee of the County of Muskegon who worked as a Deputy Corrections

Officer. To the extent not expressly admitted herein, Defendants neither admit nor

deny any remaining allegations of the paragraph for lack of knowledge or

information sufficient upon which to form a belief as to the truth of the allegations

and thereby leave Plaintiff to her proofs.

      6.     Defendant County of Muskegon is a municipal corporation located in

the County of Muskegon, State of Michigan, and is a governmental body organized

and existing under the constitution and laws of the State of Michigan and conducting

business within the territorial limits of the United States District Court of the

Western District of Michigan.

      ANSWER: In answer to paragraph 6, Defendant County of Muskegon states

that it is a governmental entity created pursuant to Michigan statutes with the

commensurate statutory rights and authority that is located within the territorial

limits of the United States District Court for the Western District of Michigan.

Defendant Boike provides no answer to this allegation insofar as it does not pertain

to him.




                                             4
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.31 Page 5 of 42




      7.       Defendant Ryan Boike is a male citizen of the United States, a resident

of the State of Michigan within the Western District of Michigan and was at all

relevant times and employee of the Defendant County of Muskegon as a Deputy

Corrections Officer for the Muskegon County Sheriff’s Office and Muskegon

County Jail.

      ANSWER: In answer to paragraph 7, Defendants admit that Defendant

Boike is a male citizen of the United States, a resident of the State of within the

Western District of Michigan and an employee of the Defendant County of

Muskegon as a Deputy Corrections Officer for the Muskegon County Sheriff’s

Office and Muskegon County Jail.

                            FACTUAL ALLEGATIONS

      8.       Plaintiff realleges and incorporates by reference the allegations

contained in the previous paragraphs.

      ANSWER: In answer to paragraph 8, Defendants hereby incorporate by

reference each and every answer to Paragraphs 1-7 above, as though fully set forth

herein.

      9.       Plaintiff was hired by Defendant County of Muskegon on or about April

11, 1998 as a Deputy Corrections Officer for Defendant County of Muskegon’s

Sheriff’s Office.




                                           5
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.32 Page 6 of 42




      ANSWER: In answer to paragraph 9, Defendant County of Muskegon

admits. Defendant Boike provides no answer to this allegation for lack of knowledge

or information sufficient upon which to form a belief as to the truth of the allegations

and thereby leaves Plaintiff to her proofs.

      10.    Beginning in 2009, Plaintiff was regularly sexually harassed by co-

workers, including management, of Defendant County of Muskegon.

      ANSWER: In answer to paragraph 10, Defendant County of Muskegon

denies the allegations as stated for the reason that they are untrue. Defendant Boike

provides no answer to this allegation for lack of knowledge or information sufficient

upon which to form a belief as to the truth of the allegations and thereby leaves

Plaintiff to her proofs.

      11.    The harassment consisted of, but is not limited to:

             a.      Sexually inappropriate touching, grabbing, and other physical

                     conduct by male employees of Defendant County of Muskegon,

                     including but not limited to:

                    i.     grabbing and pushing Plaintiff’s head toward his genital area

                           in a sexually suggestive and explicit manner;

                   ii.     putting his hands under her shirt and fondling her breasts;

                  iii.     putting his hands in her pants hear her genitals;

                  iv.      attempting to kiss her;


                                              6
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.33 Page 7 of 42




                     v.    following her to areas where there were no surveillance

                           cameras and touching her in a sexually inappropriate manner;

                    vi.    grabbing Plaintiff’s buttocks;

                   vii.    grabbing Plaintiff’s hips and thrusting against her from

                           behind;

                   viii.   making inappropriate sexual comments regarding her body;

                           and,

              b.       Regular and pervasive sexually offensive comments by male

                       employees.

        ANSWER: In answer to paragraph 11, Defendant County of Muskegon

denies the allegations as stated for the reason that they are untrue. Defendant Boike

provides no answer to this allegation for lack of knowledge or information sufficient

upon which to form a belief as to the truth of the allegations and thereby leaves

Plaintiff to her proofs.

        12.   Plaintiff complained repeatedly regarding the sexual harassment

including but not limited to making complaints to management of the Defendant

County of Muskegon’s Sheriff’s Office beginning in 2009 and continuing through

2014.    Plaintiff also complained to Defendant County of Muskegon’s Equal

Employment Office in 2014.




                                              7
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.34 Page 8 of 42




      ANSWER: In answer to paragraph 12, Defendant County of Muskegon

admits only that Plaintiff submitted certain complaints, with one begin made to the

County’s Equal Employment Office in 2014. To the extent not expressly admitted

herein, Defendant County of Muskegon denies the remaining allegations as stated

for the reason that they are untrue. Defendant Boike provides no answer to this

allegation for lack of knowledge or information sufficient upon which to form a

belief as to the truth of the allegations and thereby leaves Plaintiff to her proofs.

      13.    In response to Plaintiff’s complaints, in 2009 a male employee in

management told her “those things just happen.”

      ANSWER: In answer to paragraph 13, Defendants neither admit nor deny

any remaining allegations of the paragraph for lack of knowledge or information

sufficient upon which to form a belief as to the truth of the allegations and thereby

leave Plaintiff to her proofs.

      14.    At least one male management level employee witnessed Plaintiff

being subjected to unwelcome sexual touching on multiple occasions but did nothing

to stop the conduct.

      ANSWER: In answer to paragraph 14, Defendants neither admit nor deny

any remaining allegations of the paragraph for lack of knowledge or information

sufficient upon which to form a belief as to the truth of the allegations and thereby

leave Plaintiff to her proofs.


                                           8
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.35 Page 9 of 42




      15.    Despite making complaints, the sexual harassment persisted through at

least May 2014.

      ANSWER: In answer to paragraph 15, Defendant County of Muskegon

denies the allegations as stated for the reason that they are untrue. Defendant Boike

provides no answer to this allegation for lack of knowledge or information sufficient

upon which to form a belief as to the truth of the allegations and thereby leaves

Plaintiff to her proofs.

      16.    No corrective or remedial measures were taken against the harassers.

      ANSWER: In answer to paragraph 16, Defendant County of Muskegon

denies the allegations as stated for the reason that they are untrue. Defendant Boike

provides no answer to this allegation for lack of knowledge or information sufficient

upon which to form a belief as to the truth of the allegations and thereby leaves

Plaintiff to her proofs.

      17.    Plaintiff was concerned that because she reported the illegal and

offensive behavior, she would be subjected to different treatment because she is a

woman and subjected to retaliatory actions.

      ANSWER: In answer to paragraph 17, Defendants neither admit nor deny

any remaining allegations of the paragraph for lack of knowledge or information

sufficient upon which to form a belief as to the truth of the allegations and thereby

leave Plaintiff to her proofs.


                                         9
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.36 Page 10 of 42




      18.     In or around June 2014, Plaintiff began receiving unwarranted

discipline.

      ANSWER: In answer to paragraph 18, Defendant County of Muskegon

denies the allegations as stated for the reason that they are untrue. Defendant Boike

provides no answer to this allegation for lack of knowledge or information sufficient

upon which to form a belief as to the truth of the allegations and thereby leaves

Plaintiff to her proofs.

      19.     In or around July 2014, Plaintiff received discipline for an incident that

occurred in or around April 2014.

      ANSWER: In answer to paragraph 19, Defendant County of Muskegon

admits that Plaintiff was disciplined in or around July 2014 for an incident that

occurred in or around April 2014. Defendant County of Muskegon affirmatively

denies that this discipline was unwarranted, particularly as Plaintiff committed a

serious violation of the Muskegon County Sheriff’s Office Taser Policy, using her

taser against an inmate punitively or for purposes of coercion. Defendant Boike

provides no answer to this allegation for lack of knowledge or information sufficient

upon which to form a belief as to the truth of the allegations and thereby leaves

Plaintiff to her proofs.

      20.     In or around September 2014, Plaintiff was subjected to unwarranted

discipline in the form of an unpaid suspension by a management level employee who


                                          10
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.37 Page 11 of 42




was also one of the harassers, in retaliation for making complaints of unlawful

discrimination and sexual harassment.

      ANSWER: In answer to paragraph 20, Defendant County of Muskegon

denies the allegations as stated for the reason that they are untrue. In further answer,

Defendant County of Muskegon affirmatively states that in or around September

2014, Plaintiff received an unpaid suspension for serious violations of the Muskegon

County Sheriff’s Office policies and procedures, as well as Michigan law, in

connection with allowing an inmate to use her cell phone. Defendant Boike provides

no answer to this allegation for lack of knowledge or information sufficient upon

which to form a belief as to the truth of the allegations and thereby leaves Plaintiff

to her proofs.

      21.    In further retaliation, other employees of Defendant County of

Muskegon failed to respond to Plaintiff’s calls for assistance at the Muskegon

County Jail during her shifts from time to time.

      ANSWER: In answer to paragraph 21, Defendants deny the allegations as

stated for the reason that they are untrue.

      22.    Around October 8, 2014, Plaintiff filed an EEOC Charge of

Discrimination against Defendant County of Muskegon (EEOC Charge No. 471-

2015-00116), which included claims of discrimination, sexual harassment, hostile

work environment, and retaliation based on Plaintiff’s sex/gender.


                                          11
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.38 Page 12 of 42




      ANSWER: In answer to paragraph 22, Defendant County of Muskegon

admits only that a Charge of Discrimination was filed by Plaintiff against the County

of Muskegon in or around October 8, 2014. In further answer, Defendant County of

Muskegon states that the Charge of Discrimination speaks for itself. Defendant

Boike provides no answer to this allegation for lack of knowledge or information

sufficient upon which to form a belief as to the truth of the allegations and thereby

leaves Plaintiff to her proofs.

      23.    Around October 19, 2016, Plaintiff Lori Heethuis, a female Deputy

Corrections Officer for Muskegon County, testified as a witness in a case filed by

the American Civil Liberties Union (ACLU), Semelbauer, et al. v. Muskegon

County, et al., a case that involved alleged discriminatory jail conditions for female

inmates, and included claims of gender discrimination and claims of male

corrections officers violating the constitutional rights of female inmates.

      ANSWER: In answer to paragraph 23, Defendants neither admit nor deny

any remaining allegations of the paragraph for lack of knowledge or information

sufficient upon which to form a belief as to the truth of the allegations and thereby

leave Plaintiff to her proofs.

      24.    In retaliation for making complaints of sexual harassment during her

employment, filing a Charge of Discrimination with the EEOC around October 8,

2014, and testifying as a witness around October 19, 2016 in a case filed by the


                                          12
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.39 Page 13 of 42




ACLE against the County of Muskegon, Plaintiff was again regularly retaliated

against, harassed, and regularly subjected to a hostile work environment, which

included being regularly subjected to disciplinary actions and false statements being

made against her during her employment at Defendant County of Muskegon.

      ANSWER: In answer to paragraph 24, Defendants deny the allegations for

the reason that they are untrue.

      25.    Defendant County of Muskegon, through the Muskegon County

Sheriff’s Department, its employees, managers, agents, and assigns, conducted a

practice and pattern of retaliation against Plaintiff, including heavily and

unreasonably scrutinizing Plaintiff’s work and making demand of her that were not

made for similarly situated male employees.

      ANSWER: In answer to paragraph 25, Defendant County of Muskegon

denies the allegations for the reason that they are untrue. Defendant Boike provides

no answer to this allegation insofar as it does not pertain to him and for lack of

knowledge or information sufficient upon which to form a belief as to the truth of

the allegations and thereby leaves Plaintiff to her proofs.

      26.    Around December 2017, in retaliation for Plaintiff’s complaints as

stated above, a sergeant and/or management level employee of Defendant County of

Muskegon, under false pretenses, wrongfully and maliciously told Plaintiff’s




                                          13
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.40 Page 14 of 42




coworkers that she was mentally unfit, and he attempted to have Plaintiff examined

by a psychiatrist to prove she was unfit for duty.

      ANSWER: In answer to paragraph 26, Defendant County of Muskegon

denies the allegations as stated for the reason that they are untrue. Defendant Boike

provides no answer to this allegation insofar as it does not pertain to him and for

lack of knowledge or information sufficient upon which to form a belief as to the

truth of the allegations and thereby leaves Plaintiff to her proofs.

      27.    Around April 10, 2019, in retaliation for the above, a deputy of

Defendant County of Muskegon approached Plaintiff and said, “I got you bitch, you

snitch f—king bitch.”

      ANSWER: In answer to paragraph 27, Defendants neither admit nor deny

any remaining allegations of the paragraph for lack of knowledge or information

sufficient upon which to form a belief as to the truth of the allegations and thereby

leave Plaintiff to her proofs.

      28.    Defendant County of Muskegon, through the Muskegon County

Sheriff’s Department, and its employees, managers, agents, assigns, and

representatives, including Defendant Ryan Boike, subsequently illegally

eavesdropped and recorded a private conversation Plaintiff was having with her

husband on her cell phone in a private place behind closed doors. The eavesdropping




                                          14
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.41 Page 15 of 42




and recording of the private conversation was done without Plaintiff’s consent and

without the consent of Plaintiff’s husband.

      ANSWER: In answer to paragraph 28, Defendants deny the allegations as

stated for the reason that they are untrue.

      29.     Defendant County of Muskegon, through the Muskegon County

Sheriff’s Department, and its employees, managers, agents, assigns, and

representatives, including Defendant Ryan Boike, used the eavesdropping and

recording of Plaintiff’s private conversation as a means of surveillance to secretly

observe and record her conversation and activities for the purpose of spying on

Plaintiff and invading Plaintiff’s privacy.

      ANSWER: In answer to paragraph 29, Defendants deny the allegations as

stated for the reason that they are untrue.

      30.     In retaliation for Plaintiff’s prior protected acts, Defendants used the

information illegally obtained through eavesdropping, recording, and secret

surveillance outside of a closed door to then place Plaintiff on administrative leave

and/or suspension. The information illegally obtained was misconstrued, false, and

inaccurate.

      ANSWER: In answer to paragraph 30, Defendants deny the allegations as

stated for the reason that they are untrue.




                                          15
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.42 Page 16 of 42




      31.    Around April 23, 2019, in retaliation for complaints of the

discrimination and harassment identified above, Plaintiff was forced to sign a “Last

Chance Agreement” under duress.         Plaintiff was told if she did not sign the

agreement, she would be fired.

      ANSWER: In answer to paragraph 31, Defendants deny the allegations as

stated for the reason that they are untrue. In further answer, Defendant County of

Muskegon affirmatively states that Plaintiff was presented with a Last Chance

Agreement in connection with Plaintiff’s violation of multiple Muskegon County

Sheriff’s Office policies and procedures, which she negotiated and voluntarily

signed.

      32.    Defendant County of Muskegon called Plaintiff into a meeting and

demanded that within five (5) minutes she sign a “Last Chance Agreement” that was

in reality a Full Release of all sexual harassment, retaliation, employment and Civil

Rights claims or actions she had, with a threat that if she did not sign, she would

immediately be terminated.

      ANSWER: In answer to paragraph 32, Defendant County of Muskegon

denies the allegations as stated for the reason that they are untrue. In further answer,

Defendant County of Muskegon affirmatively states that Plaintiff was presented with

a Last Chance Agreement in connection with Plaintiff’s violation of multiple

Muskegon County Sheriff’s Office policies and procedures, which she negotiated


                                          16
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.43 Page 17 of 42




and voluntarily signed. Defendant Boike provides no answer to this allegation

insofar as it does not pertain to him and for lack of knowledge or information

sufficient upon which to form a belief as to the truth of the allegations and thereby

leaves Plaintiff to her proofs.

      33.    Plaintiff then revoked the “Last Chance Agreement” because she

signed the Agreement under duress and because it took away all of her rights.

      ANSWER: In answer to paragraph 33, Defendants neither admit nor deny

any remaining allegations of the paragraph for lack of knowledge or information

sufficient upon which to form a belief as to the truth of the allegations and thereby

leave Plaintiff to her proofs.

      34.    After revoking the “Last Chance Agreement” Plaintiff was falsely

advised (with the knowledge that her husband was battling a serious illness) that if

she resigned, she could retain her right to healthcare benefits.

      ANSWER: In answer to paragraph 34, Defendant County of Muskegon

denies the allegations as stated for the reason that they are untrue. Defendant Boike

provides no answer to this allegation insofar as it does not pertain to him and for

lack of knowledge or information sufficient upon which to form a belief as to the

truth of the allegations and thereby leaves Plaintiff to her proofs.

      35.    After then signing a resignation, Plaintiff was then told that she actually

will not be allowed to retain her healthcare benefits.


                                          17
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.44 Page 18 of 42




      ANSWER: In answer to paragraph 35, Defendant County of Muskegon

admits that Plaintiff submitted a resignation but denies the remaining allegations as

stated for the reason that they are untrue. Defendant Boike provides no answer to

this allegation insofar as it does not pertain to him and for lack of knowledge or

information sufficient upon which to form a belief as to the truth of the allegations

and thereby leaves Plaintiff to her proofs.

      36.    Plaintiff then withdrew or revoked her resignation.

      ANSWER: In answer to paragraph 36, Defendant County of Muskegon

admits that Plaintiff attempted to withdraw or revoke her resignation. Defendant

Boike provides no answer to this allegation insofar as it does not pertain to him and

for lack of knowledge or information sufficient upon which to form a belief as to the

truth of the allegations and thereby leaves Plaintiff to her proofs.

      37.    In further retaliation, Defendant County of Muskegon refused

Plaintiff’s request to revoke her signature on the “Last Chance Agreement” and/or

the resignation, therefore in effect terminating Plaintiff’s employment, as Plaintiff

made it clear that she did not want to resign.

      ANSWER: In answer to paragraph 37, Defendant County of Muskegon

denies the allegations as stated for the reason that they are untrue. Defendant Boike

provides no answer to this allegation insofar as it does not pertain to him and for




                                          18
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.45 Page 19 of 42




lack of knowledge or information sufficient upon which to form a belief as to the

truth of the allegations and thereby leaves Plaintiff to her proofs.

      38.    Plaintiff Lori Heethuis’ separation from Defendant County of

Muskegon was effective April 23, 2019. She was terminated 9 months before she

was scheduled to be eligible for retirement as a 21-year employee of Defendant

County of Muskegon Sheriff’s Office.

      ANSWER: In answer to paragraph 38, Defendant County of Muskegon

admits that Plaintiff’s separation from her employment with the County of

Muskegon was effective April 23, 2019 and that this date was approximately 9

months before she was eligible to retire. To the extent not expressly admitted herein,

Defendant County of Muskegon denies the remaining allegations for the reason that

they are untrue. Defendant Boike provides no answer to this allegation insofar as it

does not pertain to him and for lack of knowledge or information sufficient upon

which to form a belief as to the truth of the allegations and thereby leaves Plaintiff

to her proofs.

      39.    Around July 11, 2019, Plaintiff filed an EEOC Charge of

Discrimination against Defendant County of Muskegon (EEOC Charge No. 471-

2019-04028), which included claims of discrimination and retaliation based on

Plaintiff’s sex/gender.




                                          19
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.46 Page 20 of 42




      ANSWER: In answer to paragraph 39, Defendant County of Muskegon

admits only that a Charge of Discrimination was filed by Plaintiff against the County

of Muskegon in or around July 11, 2019. In further answer, Defendant County of

Muskegon states that the Charge of Discrimination speaks for itself. Defendant

Boike provides no answer to this allegation for lack of knowledge or information

sufficient upon which to form a belief as to the truth of the allegations and thereby

leaves Plaintiff to her proofs.

                                   COUNT I
                       SEX/GENDER DISCRIMINATION
                       TITLE VII – 42 U.S.C. § 2000e et seq

      40.    Plaintiff realleges and incorporates by reference the allegations

contained in the previous paragraphs.

      ANSWER: In answer to paragraph 40, Defendants hereby incorporate by

reference each and every answer to paragraphs 1-39 above, as though fully set forth

herein.

      41.    Defendant County of Muskegon, through its agents, employees,

managers and assigns, deprived Plaintiff of rights secured to her by Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000e et seq. and Title I of

the Civil Rights Act of 1991, to be free from gender/sexual discrimination by

denying Plaintiff those rights, in whole or in part, because of her gender/sex. By




                                         20
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.47 Page 21 of 42




said acts, Defendant County of Muskegon has violated 42 U.S.C. Section 2000e et

seq.

       ANSWER: In answer to paragraph 41, Defendants deny the allegations for

the reason that they are untrue.

       42.   As a direct and/or proximate result of the aforementioned actions and

inactions by Defendant, Plaintiff has sustained injuries including physical pain and

suffering, mental anguish, fright, shock, embarrassment, humiliation, mortification,

damage to reputation, disruption of her personal life, loss of enjoyment of the

ordinary pleasures of living, an loss of earnings, social security, fringe benefits,

applicable seniority, raises, and opportunities for training and promotions.

       ANSWER: In answer to paragraph 42, Defendants deny the allegations for

the reason that they are untrue.

                              COUNT II
          SEXUAL HARASSMENT/HOSTILE WORK ENVIRONMENT
                   TITLE VII – 42 U.S.C. § 2000e et seq

       43.   Plaintiff realleges and incorporates by reference the allegations

contained in the previous paragraphs.

       ANSWER: In answer to paragraph 43, Defendants hereby incorporate by

reference each and every answer to paragraphs 1-42 above, as though fully set forth

herein.




                                         21
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.48 Page 22 of 42




      44.    Defendant County of Muskegon, by and through its agents, employees,

managers, and assigns, deprived Plaintiff Lori Heethuis of rights secured to her by

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq, and

the Civil Rights Act of 1991, to be free from sexual harassment by denying Plaintiff

those rights, in whole or in part, because of her sex/gender; and, subjecting her to a

hostile environment, including but not limited unwelcomed sexual physical touching

and sexually offensive and degrading language, which interfered with her

employment, failing to take prompt adequate, and remedial measures, and

undertaking a tangible employment action against Plaintiff. By said acts, Defendant

County of Muskegon has violated 42 U.S.C. § 2000e et seq.

      ANSWER: In answer to paragraph 44, Defendants deny the allegations for

the reason that they are untrue.

      45.    As a direct and/or proximate result of the aforementioned actions and

inactions by Defendant, Plaintiff has sustained injuries including physical pain and

suffering, mental anguish, fright, shock, embarrassment, humiliation, mortification,

damage to reputation, disruption of her personal life, loss of enjoyment of the

ordinary pleasures of living, an loss of earnings, social security, fringe benefits,

applicable seniority, raises, and opportunities for training and promotions.

      ANSWER: In answer to paragraph 45, Defendants deny the allegations for

the reason that they are untrue.


                                         22
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.49 Page 23 of 42




                                 COUNT III
                              RETALIATION
                      TITLE VII – 42 U.S.C. § 2000e et seq

      46.    Plaintiff realleges and incorporates by reference the allegations

contained in the previous paragraphs.

      ANSWER: In answer to paragraph 46, Defendants hereby incorporate by

reference each and every answer to paragraphs 1-45 above, as though fully set forth

herein.

      47.    Defendant County of Muskegon, through its employees, agents,

managers, and/or assigns, discriminated against Plaintiff, in the terms and conditions

of her employment, including but not limited to the aforementioned actions, and by

subjecting Plaintiff to unwarranted discipline in the form of unpaid suspension

and/or termination, and failing to respond to Plaintiff’s calls for assistance at the

Muskegon County Jail, based on gender/sex, and/or because Plaintiff complained

and/or opposed practices made unlawful by 42 U.S.C. § 2000e.

      ANSWER: In answer to paragraph 47, Defendants deny the allegations for

the reason that they are untrue.

      48.    The aforementioned actions deprived Plaintiff of her right to oppose

said unlawful practices, in violation of 42 U.S.C. § 2000e.

      ANSWER: In answer to paragraph 48, Defendants deny the allegations for

the reason that they are untrue.


                                         23
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.50 Page 24 of 42




      49.    Defendant County of Muskegon, through its employees, agents,

managers, and/or assigns, retaliated against Plaintiff because Plaintiff made a

charge, assisted, and participated in any manner in an investigation under 42 U.S.C.

§ 2000e.

      ANSWER: In answer to paragraph 49, Defendants deny the allegations for

the reason that they are untrue.

      50.    Defendant County of Muskegon’s actions were malicious, intentional,

and/or done with reckless indifference to Plaintiff’s rights and sensibilities.

      ANSWER: In answer to paragraph 50, Defendants deny the allegations for

the reason that they are untrue.

      51.    As a direct and/or proximate result of the aforementioned actions and

inactions by Defendant, Plaintiff has sustained injuries including physical pain and

suffering, mental anguish, fright, shock, embarrassment, humiliation, mortification,

damage to reputation, disruption of her personal life, loss of enjoyment of the

ordinary pleasures of living, an loss of earnings, social security, fringe benefits,

applicable seniority, raises, and opportunities for training and promotions.

      ANSWER: In answer to paragraph 51, Defendants deny the allegations for

the reason that they are untrue.

        STATE LAW CLAIMS – SUPPLEMENTAL JURISDICTION

                               COUNT IV
                       SEX/GENDER DISCRIMINATION
                                          24
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.51 Page 25 of 42




                   ELLIOTT-LARSEN CIVIL RIGHTS ACT

      52.    Plaintiff realleges and incorporates by reference the allegations

contained in the previous paragraphs.

      ANSWER: In answer to paragraph 52, Defendants hereby incorporate by

reference each and every answer to paragraphs 1-51 above, as though fully set forth

herein.

      53.    The aforementioned acts by Defendant County of Muskegon, through

its employees, agents, manager and/or assigns, constitute discrimination against the

Plaintiff regarding the terms and conditions of her employment on the basis of her

gender/sex, and on that basis were performed intentionally and in a discriminatory

manner as compared to other similarly situated male employees. By said acts,

Defendants have violated Michigan Common and/or Statutory Law, including

specifically the Elliott-Larsen Civil Rights Act, M.C.L. 37.2101, et seq.

      ANSWER: In answer to paragraph 53, Defendants deny the allegations for

the reason that they are untrue.

      54.    As a direct and/or proximate result of the aforementioned actions and

inactions by Defendant, Plaintiff has sustained injuries including physical pain and

suffering, mental anguish, fright, shock, embarrassment, humiliation, mortification,

damage to reputation, disruption of her personal life, loss of enjoyment of the




                                         25
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.52 Page 26 of 42




ordinary pleasures of living, an loss of earnings, social security, fringe benefits,

applicable seniority, raises, and opportunities for training and promotions.

      ANSWER: In answer to paragraph 54, Defendants deny the allegations for

the reason that they are untrue.

                            COUNT V
          SEXUAL HARASSMENT/HOSTILE WORK ENVIRONMENT
                 ELLIOTT-LARSEN CIVIL RIGHTS ACT

      55.    Plaintiff realleges and incorporates by reference the allegations

contained in the previous paragraphs.

      ANSWER: In answer to paragraph 55, Defendants hereby incorporate by

reference each and every answer to paragraphs 1-54 above, as though fully set forth

herein.

      56.    During the course of her employment with Defendant County of

Muskegon, Plaintiff has been subjected to constant and unwelcome gender/sexual

harassment by coworkers at Defendant County of Muskegon, including but not

limited to physical touching and offensive and derogatory comments and conduct

based on her gender/sex.

      ANSWER: In answer to paragraph 55, Defendants deny the allegations for

the reason that they are untrue.

      57.    The unwelcome gender based offensive and derogatory comments,

sexual touching, and other conduct by employees of Defendant County of Muskegon


                                         26
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.53 Page 27 of 42




had the purpose and/or effect of substantially interfering with Plaintiff’s employment

and/or creating an intimidating, hostile, and offensive employment environment.

      ANSWER: In answer to paragraph 57, Defendants deny the allegations for

the reason that they are untrue.

      58.    Defendant County of Muskegon had both actual and constructive notice

that employees of Defendant were creating a hostile and offensive work

environment.

      ANSWER: In answer to paragraph 58, Defendants deny the allegations for

the reason that they are untrue.

      59.    Despite having notice of the unwelcome gender based offensive and

derogatory comments and conduct by employees of Defendant County of Muskegon

toward Plaintiff, Defendant failed to adequately investigate and take prompt and

appropriate remedial action.

      ANSWER: In answer to paragraph 59, Defendants deny the allegations for

the reason that they are untrue.

      60.    The unwelcome gender based offensive and derogatory comments and

conduct by coworkers at Defendant County of Muskegon and Defendant’s failure to

adequately investigate and take prompt and appropriate remedial action violate the

Elliott-Larsen Civil Rights Act.




                                         27
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.54 Page 28 of 42




      ANSWER: In answer to paragraph 60, Defendants deny the allegations for

the reason that they are untrue.

      61.    Defendant further violated the Elliott-Larsen Civil Rights Act in that:

             a.     Defendant failed to provide the Plaintiff with employment

                    conditions and relationship where she could safely work free

                    from verbal and mental gender/sexual harassment and/or

                    discrimination;

             b.     Defendant failed to discharge, suspend, reprimand, or otherwise

                    discipline employees for their actions of sexual harassment

                    and/or discrimination;

             c.     Defendant failed to effectively disseminate and enforce an anti-

                    harassment policy to their employees; and

             d.     Defendant otherwise failed to comply with statutory and/or

                    common law.

      ANSWER: In answer to paragraph 61, Defendants deny the allegations for

the reason that they are untrue.

      62.    Such conduct has denied Plaintiff equal protection and civil rights

guaranteed by the Constitution and laws of the State of Michigan.

      ANSWER: In answer to paragraph 62, Defendants deny the allegations for

the reason that they are untrue.


                                         28
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.55 Page 29 of 42




      63.    As a direct and/or proximate result of the aforementioned actions and

inactions by Defendant, Plaintiff has sustained injuries including physical pain and

suffering, mental anguish, fright, shock, embarrassment, humiliation, mortification,

damage to reputation, disruption of her personal life, loss of enjoyment of the

ordinary pleasures of living, an loss of earnings, social security, fringe benefits,

applicable seniority, raises, and opportunities for training and promotions.

      ANSWER: In answer to paragraph 63, Defendants deny the allegations for

the reason that they are untrue.

                              COUNT VI
                            RETALIATION
                   ELLIOTT-LARSEN CIVIL RIGHTS ACT

      64.    Plaintiff realleges and incorporates by reference the allegations

contained in the previous paragraphs.

      ANSWER: In answer to paragraph 64, Defendants hereby incorporate by

reference each and every answer to paragraphs 1-63 above, as though fully set forth

herein.

      65.    The aforementioned acts by the Defendant County of Muskegon,

through its employees, agents, managers and assigns, constitute retaliation against

the Plaintiff for having opposed act(s) that constitute a violation of the Elliott-Larsen

Civil Rights Act and/or the attempt to file a claim or charge with the Michigan

Department of Civil Rights and/or Equal Employment Opportunity Commission,


                                           29
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.56 Page 30 of 42




and on that basis, were performed intentionally and in a discriminatory manner as

compared to other similarly situated male employees. By said retaliatory acts, the

Defendant has violated Michigan common and/or statutory law, including

specifically the Elliott-Larsen Civil Rights Act, M.C.L. 37.2102 et seq.

      ANSWER: In answer to paragraph 65, Defendants deny the allegations for

the reason that they are untrue.

      66.    As a direct and/or proximate result of the aforementioned actions and

inactions by Defendant, Plaintiff has sustained injuries including physical pain and

suffering, mental anguish, fright, shock, embarrassment, humiliation, mortification,

damage to reputation, disruption of her personal life, loss of enjoyment of the

ordinary pleasures of living, an loss of earnings, social security, fringe benefits,

applicable seniority, raises, and opportunities for training and promotions.

      ANSWER: In answer to paragraph 66, Defendants deny the allegations for

the reason that they are untrue.

                                    COUNT VII
                                   DEFAMATION

      67.    Plaintiff realleges and incorporates by reference the allegations

contained in the previous paragraphs.

      ANSWER: In answer to paragraph 67, Defendants hereby incorporate by

reference each and every answer to paragraphs 1-66 above, as though fully set forth

herein.
                                         30
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.57 Page 31 of 42




      68.    Around December 2017, in retaliation to Plaintiff’s complaints as stated

above, a sergeant and/or management level employee of Defendant County of

Muskegon, under false pretenses, wrongfully and maliciously told Plaintiff’s

coworkers that she was mentally unfit, and he attempted to have Plaintiff examined

by a psychiatrist to prove that she was unfit for duty.

      ANSWER: In answer to paragraph 68, Defendant County of Muskegon

denies the allegations as stated for the reason that they are untrue. Defendant Boike

provides no answer to this allegation insofar as it does not pertain to him and for

lack of knowledge or information sufficient upon which to form a belief as to the

truth of the allegations and thereby leaves Plaintiff to her proofs.

      69.    The statements made by the sergeant and/or management employee of

Defendant County of Muskegon were false and defamatory statements made

concerning Plaintiff.

      ANSWER: In answer to paragraph 69, Defendant County of Muskegon

denies the allegations as stated for the reason that they are untrue. Defendant Boike

provides no answer to this allegation insofar as it does not pertain to him and for

lack of knowledge or information sufficient upon which to form a belief as to the

truth of the allegations and thereby leaves Plaintiff to her proofs.




                                          31
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.58 Page 32 of 42




      70.    The statements made by the sergeant and/or management employee of

Defendant County of Muskegon were unprivileged publications to third parties, or

other employees of Defendant.

      ANSWER: In answer to paragraph 70, Defendant County of Muskegon

denies the allegations as stated for the reason that they are untrue. Defendant Boike

provides no answer to this allegation insofar as it does not pertain to him and for

lack of knowledge or information sufficient upon which to form a belief as to the

truth of the allegations and thereby leaves Plaintiff to her proofs.

      71.    The sergeant and/or management employee of Defendant County of

Muskegon was negligent in making these false and defamatory statements made

concerning Plaintiff and caused harm to Plaintiff.

      ANSWER: In answer to paragraph 71, Defendant County of Muskegon

denies the allegations as stated for the reason that they are untrue. Defendant Boike

provides no answer to this allegation insofar as it does not pertain to him and for

lack of knowledge or information sufficient upon which to form a belief as to the

truth of the allegations and thereby leaves Plaintiff to her proofs.

      72.    The aforementioned actions, acts, and/or omissions of Defendant,

including, but not limited to, subjecting Plaintiff Lori Heethuis to harassment,

ridicule, and numerous other pressures by Defendant County of Muskegon through

its employees, agents, managers, and/or assigns, in the fact of continuous, deliberate,


                                          32
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.59 Page 33 of 42




degrading treatment of Plaintiff, the aforementioned actions constituted malicious

actions that Defendant County of Muskegon knew or should have known would

cause Plaintiff severe distress and anxiety, humiliation and embarrassment, both

emotionally and financially, and constitute a violation of Michigan common and/or

statutory law.

      ANSWER: In answer to paragraph 72, Defendant County of Muskegon

denies the allegations as stated for the reason that they are untrue. Defendant Boike

provides no answer to this allegation insofar as it does not pertain to him and for

lack of knowledge or information sufficient upon which to form a belief as to the

truth of the allegations and thereby leaves Plaintiff to her proofs.

      73.    As a direct and/or proximate result of the aforementioned actions and

inactions by Defendant, Plaintiff has sustained injuries including physical pain and

suffering, mental anguish, fright, shock, embarrassment, humiliation, mortification,

damage to reputation, disruption of her personal life, loss of enjoyment of the

ordinary pleasures of living, an loss of earnings, social security, fringe benefits,

applicable seniority, raises, and opportunities for training and promotions.

      ANSWER: In answer to paragraph 73, Defendant County of Muskegon

denies the allegations as stated for the reason that they are untrue. Defendant Boike

provides no answer to this allegation insofar as it does not pertain to him and for




                                          33
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.60 Page 34 of 42




lack of knowledge or information sufficient upon which to form a belief as to the

truth of the allegations and thereby leaves Plaintiff to her proofs.

                              COUNT VIII
                      WIRETAPPING/EAVESDROPPING
                           ALL DEFENDANTS

      74.    Plaintiff realleges and incorporates by reference the allegations

contained in the previous paragraphs.

      ANSWER: In answer to paragraph 74, Defendants hereby incorporate by

reference each and every answer to paragraphs 1-73 above, as though fully set forth

herein.

      75.    Defendant County of Muskegon, through its employees, managers,

agents, assigns, and representatives, including Defendant Ryan Boike, eavesdropped

and recorded a private conversation Plaintiff was having with her husband on her

cell phone in a private place behind closed doors. The eavesdropping and recording

of the private conversation was done without Plaintiff’s consent and without the

consent of Plaintiff’s husband.

      ANSWER: In answer to paragraph 75, Defendants deny the allegations for

the reason that they are untrue.

      76.    Defendant County of Muskegon, through their employees, managers,

agents, assigns, and representatives, including Defendant Ryan Boike, used the

eavesdropping and recording of Plaintiff’s private conversation as a means of


                                          34
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.61 Page 35 of 42




surveillance to secretly observe and record her conversation and activities for the

purpose of spying on Plaintiff and invading Plaintiff’s privacy.

      ANSWER: In answer to paragraph 76, Defendants deny the allegations for

the reason that they are untrue.

      77.     In retaliation for Plaintiff’s prior protected acts, Defendants used the

information illegally obtained through eavesdropping, recording, and secret

surveillance outside of a closed door to then place Plaintiff on administrative leave

and/or suspension. The information illegally obtained was misconstrued, false, and

inaccurate.

      ANSWER: In answer to paragraph 77, Defendants deny the allegations for

the reason that they are untrue.

      78.     As a direct and/or proximate result of the aforementioned actions and

inactions by Defendant, Plaintiff has sustained injuries including physical pain and

suffering, mental anguish, fright, shock, embarrassment, humiliation, mortification,

damage to reputation, disruption of her personal life, loss of enjoyment of the

ordinary pleasures of living, an loss of earnings, social security, fringe benefits,

applicable seniority, raises, and opportunities for training and promotions.

      ANSWER: In answer to paragraph 78, Defendants deny the allegations for

the reason that they are untrue.

                                    DAMAGES


                                          35
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.62 Page 36 of 42




      79.    Plaintiff realleges and incorporates by reference the allegations

contained in the previous paragraphs.

      ANSWER: In answer to paragraph 79, Defendants hereby incorporate by

reference each and every answer to paragraphs 1-78 above, as though fully set forth

herein.

      80.    Defendant County of Muskegon and Defendant Ryan Boike violated

Plaintiff’s rights applicable under both State and Federal law, including but not

limited to sex/gender discrimination in the terms and conditions of her employment,

retaliation for making protected complaints of sexual assault, sexual harassment,

and/or hostile work environment based on sex/gender, retaliation for giving

testimony in a Civil Rights litigation matter regarding the conditions of the

Muskegon County Jail as they applied to female inmates, conspiracy to violated her

rights and to terminate and/or force her to leave, a violation of her due process rights

as a Muskegon County employee, defamation, and eavesdropping.

      ANSWER: In answer to paragraph 80, Defendants deny the allegations for

the reason that they are untrue.

      81.    As a direct and/or proximate result of the unlawful employment and

other practices described above, Plaintiff Lori Heethuis has suffered physical pain

and suffering, mental anguish, outrage, embarrassment, humiliation, damages

reputation and disruption of her personal and working life, loss of self-esteem, loss


                                          36
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.63 Page 37 of 42




of job satisfaction, and loss of enjoyment of the ordinary pleasures of everyday

living.

      ANSWER: In answer to paragraph 81, Defendants deny the allegations for

the reason that they are untrue.

      82.    As a direct and/or proximate result of the unlawful employment and

other practices described above, Plaintiff Lori Heethuis has been deprived of wages

past and prospective, income and other employment benefits, including but not

limited to prospective retirement benefits, holiday and vacation pay, educational

benefits, training opportunity and other promotional and fringe benefits of said

employment, and has additionally been subjected to mental and financial distress

and anxiety, and/or other damages known or unknown.

      ANSWER: In answer to paragraph 82, Defendants deny the allegations for

the reason that they are untrue.

      WHEREFORE, Defendants respectfully request that this Honorable Court

dismiss this Complaint and award these Defendants costs and attorney fees so

wrongfully sustained by the necessity of defense.




                                        37
Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.64 Page 38 of 42




                                  Respectfully submitted,

                                  ROSATI, SCHULTZ, JOPPICH &
                                  AMTSBUECHLER PC

                                  /s/   Laura Bailey Brown
                                  LAURA S. AMTSBUECHLER (P36972)
                                  LAURA BAILEY BROWN (P79742)
                                  Attorneys for Defendants
                                  27555 Executive Drive, Suite 250
                                  Farmington Hills, MI 48331
                                  (248) 489-4100
                                  lamtsbuechler@rsjalaw.com
February 3, 2020                  lbrown@rsjalaw.com




                                    38
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.65 Page 39 of 42




                           AFFIRMATIVE DEFENSES

      Defendants, through their attorneys, and for their Affirmative Defenses state

as follows:

              Plaintiff has failed to state a claim against these Defendants.

              Plaintiff is barred from maintaining this action by the doctrine of laches,

waiver, release, and estoppel.

              Plaintiff has failed to mitigate her damages.

              Plaintiff’s claims are barred, in whole or in part, by the applicable

statute of limitations.

              Defendant is entitled to a set off for any and all collateral sources from

which Plaintiff receives recovery.

              Plaintiff’s claims are barred to the extent she failed to appropriately

exhaust her administrative remedies.

              Plaintiff’s employment and employment-related remedies are governed

by the terms of her collective bargaining agreement.

              Plaintiff’s claims are barred for the reason that she failed to adequately

exhaust collective bargaining procedures.

              All actions taken regarding Plaintiff’s employment were taken for

legitimate, non-discriminatory, and non-retaliatory business reasons.




                                           39
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.66 Page 40 of 42




              Plaintiff’s claims are barred on the basis that she cannot establish that

any of Defendant’s legitimate reasons for its actions are pretext for discrimination

or retaliation.

              Plaintiff’s claims fail, in whole or in part, because she did not engage

in activity protected by law.

              Plaintiff cannot establish that she was treated differently than similarly

situated individuals.

              Plaintiff cannot establish show a causal connection between the alleged

protected activity and any alleged adverse employment action.

              Plaintiff cannot establish a prima facie case under any theory of sexual

harassment or discrimination alleged in her Complaint.

              Plaintiff cannot establish a prima facie case under any theory of

retaliation alleged in her Complaint.

              Plaintiff was not subjected to severe or pervasive unwelcome conduct

or communication in the workplace because of her sex or gender.

              Plaintiff was not subjected to any materially adverse employment

action.

              Defendant has no respondeat superior liability because it had, and has,

a policy and procedure to prevent and promptly correct any sexually harassment




                                          40
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.67 Page 41 of 42




behavior, and Plaintiff unreasonably failed to take advantage of this policy by

reporting the alleged harassment.

              Defendant promptly took any remedial or corrective action required

under the law.

              Defendant made no false statements about Plaintiff.

              Any alleged statements made by Defendant were not published to third

parties with knowledge of the falsity of the statement or in reckless disregard of their

truth.

              Defendants did not unlawfully eavesdrop or record a private

conversation that Plaintiff had on her cell phone with her husband.

              Defendants did not eavesdrop or record a private conversation of

Plaintiff’s in a private place.

              Defendant reserves the right to plead additional affirmative defenses as

they become known through discovery and trial.

                                        Respectfully submitted,
                                        ROSATI SCHULTZ JOPPICH
                                        & AMTSBUECHLER, P.C.

                                        /s/ Laura Bailey Brown (P79742)
                                        Attorney for Defendants
                                        27555 Executive Drive, Suite 250
                                        Farmington Hills, MI 48331-3550
                                        (248) 489-4100
DATED: February 3, 2020                 lbrown@rsjalaw.com


                                          41
 Case 1:19-cv-00940-PLM-PJG ECF No. 6 filed 02/03/20 PageID.68 Page 42 of 42




                          RELIANCE UPON JURY DEMAND

      Defendants, through their attorneys, ROSATI SCHULTZ JOPPICH &

AMTSBUECHLER, PC, rely upon the jury demand previously filed in this matter.

                                       Respectfully submitted,

                                       ROSATI SCHULTZ JOPPICH
                                       & AMTSBUECHLER, P.C.

                                       /s/ Laura Bailey Brown (P79742)
                                       Attorney for Defendants
                                       27555 Executive Drive, Suite 250
                                       Farmington Hills, MI 48331-3550
                                       (248) 489-4100
DATED: February 3, 2020                lbrown@rsjalaw.com



                           CERTIFICATE OF SERVICE
      I hereby certify that on February 3, 2020, I electronically filed the foregoing

paper with the Clerk of the Court using the ECF system which will send notification

of such filing to parties of record.

                                             /s/ Julie Doll




                                        42
